DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on November 9, 2020 is acknowledged. Claims 1, 2, 6, 7, 18, 20 and 165-179 are pending. Applicant amended claims 1, 7, 167, 170 and 172, and added new claims 178 and 179. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 12, 2020 are being considered by the examiner. Regarding documents not in English, only the translated portions thereof provided by Applicant and/or information discernible from the drawings are being considered. 
Response to Arguments
Despite the amendment, some of Applicant’s arguments with respect to the patentability of the claims remain pertinent. That said, the argument have been fully considered but they are not persuasive. Applicant’s arguments not addressed below are deemed moot by the new grounds of rejection. 
According to Applicant, claim 1 has been amended to include the allowable subject matter identified in the previous Office action. Consequently, Applicant argues that amended claim 1 is in condition for allowance. The argument is not persuasive because Applicant mischaracterized or misinterpreted the allowable subject matter indicated in the previous Office action. Contrary to Applicant’s remarks, the allowable subject matter indicated in the previous Office action is the limitation “wherein the mouthpiece is attached over part of the storage compartment…” Claim 1 is devoid of such recitation. Claim 1 does not even recite a storage compartment. Consequently, Applicant’s argument that claim 1 has been amended to place the claim in condition for allowance is not persuasive, and the new grounds of rejection are set forth below.     
Applicant also argues that the heater 209 disclosed by Thorens et al. is not disposed proximate to the distal end of the cartridge as recited in claim 1. Moreover, Applicant argues that the mouthpiece 211, which is located at the proximal end of the cartridge according to the Office action, surrounds the heater 209, meaning that it is not possible for the heater 209 to be construed to be located at the distal end of 
Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. Until Applicant files a terminal disclaimer, the following double patenting rejections will continue to be included in all Office actions to maintain a clear record of the prosecution history. 
Claims 1, 165, 167, 178 and 179 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 5, 7, 4 and 4 of US 10,201,190 B2, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of US 10,201,190 B2 anticipate the respective claims of the instant application except that the claims of US 10,201,190 B2 do not recite a mouthpiece or a second airflow path. However, it would have been obvious to one of ordinary skill in the art to provide the apparatus recited in the claims of US 10,201,190 B2 with a mouthpiece as well as a second airflow path. 
Regarding the mouthpiece, given that the apparatus recited in the claims of US 10,201,190 B2 is configured to produce an inhalable aerosol, it would have been obvious to one of ordinary skill in the art to provide the apparatus with a mouthpiece. With respect to the limitations directed to the various features (i.e. condensation chamber, aerosol outlet) of the mouthpiece, the limitations are deemed to be recitation of conventional features of a mouthpiece of an aerosol generating apparatus.       
Regarding the second airflow path, given that the second airflow path is functionally and structurally identical to the first airflow path, the provision of a second airflow path to the apparatus recited in the claims of US 10,201,190 B2 for the purpose of optimizing/controlling airflow to the heater would have been obvious to one of ordinary skill in the art. See also In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), a case in which the court ruled that provision of duplicate features is considered obvious.
1, 2, 6, 165, 166, 169, 178 and 179 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 166, 6, 165, 167, 208, 1 and 1 of co-pending Application 16/114,201, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of 16/114,201 anticipate the respective claims of the instant application except that the claims of 16/114,201 do not recite that the mouthpiece is separable, and they do not recite that the second airflow path is formed between the cartridge and the receptacle. 
Regarding the separable mouthpiece, given that a mouthpiece is susceptible to contamination and wear, it would have been obvious to one of ordinary skill in the art to form the mouthpiece as a separate component that can be replaced.  
Regarding the location of the second airflow path, given that the claims of 16/114,201 recite that the second airflow path joins the first airflow path, it would have been obvious to one of ordinary skill in the art to provide the second airflow path recited in the claims of US 16/114,201 between the cartridge and the receptacle, just like the first airflow path.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Interpretation
Even though independent claims 1, 167 and 170 do not explicitly recite that the cartridge and the body are physically connected, because the first and the second airflow paths are only evident when the cartridge and the body are coupled to one another, the claims are being interpreted as reciting a configuration in which the cartridge is received by, and coupled to, the body. 
Claim Objections
Claims 165 and 166 are objected to because of the following informalities:  
In claims 165 and 166, the limitations “a distal end” and “a proximal end” should be changed to “the distal end” and “the proximal end”. Because of the amendment made to claim 1, there is antecedent basis for the limitations. 
Appropriate corrections are required.
Claim Rejections - 35 USC § 103
s 1, 2, 18, 165-169, 178 and 179 are rejected under 35 U.S.C. 103 as being unpatentable over Thorens et al. (US 2009/0272379 A1) in view of Wensley et al. (US 2015/0196060 A1).
With respect to claims 1, 178 and 179, Thorens et al. disclose a device for generating an inhalable aerosol (see abstract), the device comprising (see Figs. 1-3):
	a cartridge having a proximal end (right side) and a distal end (left side where insulator ring 217 is located) opposite the proximal end, the cartridge configured to hold a vaporizable material 205 (see Fig. 2);
	a body 101 including a receptacle configured to insertably receive the cartridge (see Figs. 1 and 3);
	a heater 209 disposed proximate to the distal end for heating the vaporizable material 205 to generate a vapor;
	a mouthpiece 211 disposed proximate to the proximal end, the mouthpiece 211 comprising a condensation chamber (space inside mouthpiece 211) in which at least a fraction of the vapor condenses to form the inhalable aerosol, the condensation chamber in fluid communication with the heater 209 (see Fig. 2), the mouthpiece further comprising an aerosol outlet in fluid communication with the condensation chamber (see Fig. 2);
a first airflow path configured to deliver air towards the heater 209 (see Fig. 3 illustrating top dotted arrow); and 
a second airflow path (see Fig. 3 illustrating bottom dotted arrow; see [0016] disclosing that the body 101 comprises discrete air inlets 115 such that each inlet, and thus each dotted arrow, defines a distinct flow path) configured to deliver air towards the heater 209, wherein first and the second airflow paths are formed between the exterior surfaces of the cartridge and internals surfaces of the receptacle 101 (see Fig. 3).,
The device disclosed by Thorens et al. differs from the claimed invention in that Thorens et al. do not disclose that the mouthpiece 211 is separable from the cartridge. However, e-cigarette designs in which a mouthpiece is separate from a cartridge and a body are well-known in the art. For instance, Wensley et al. disclose that e-cigarettes come in various configurations to accommodate the differing longevities of the various components of the e-cigarette, the configurations including a one-piece, a two-
With respect to claim 2, the cartridge and the body 101 engage one another using a lock mechanism 117 (see Figs. 1 and 3, and [0041]), wherein the lock mechanism 117 comprises a protrusion configured to physically engage a detent (see Figs. 1 and 3). While the protrusion is associated with the body (see Fig. 1) and not the cartridge as recited in the claim, it would have been obvious to one of ordinary skill in the art to provide the cartridge with the protrusion and the body with the detent such that protrusion is disposed within the receptacle when the cartridge is received by the body 101. See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).
With respect to claim 18, the body 101 comprises a power source 103 (see Fig. 1).
With respect to claim 165, the receptacle terminates in a proximal edge (right side of the body 101 in Fig. 1), wherein the first airflow path extends from the proximal edge towards the distal end of the cartridge (see Fig. 3).
With respect to claim 166, the cartridge has a longitudinal dimension extending from the proximal end of the cartridge to the distal end of the cartridge, wherein an exterior surface of the cartridge and an internal surface of the receptacle are substantially parallel to the longitudinal dimension of the cartridge (see Fig. 3). 
With respect to claim 167, Thorens et al. disclose a device for generating an inhalable aerosol, as discussed above (see rejection of claim 1). Furthermore, the body comprises electrical contacts 113 disposed at a proximal end of the receptacle (see Fig. 1) for making contact with the distal end of the 
With respect to claim 168, it would have been obvious to one of ordinary skill in the art to provide the receptacle with a pair of contacts 113, as discussed above. Naturally, they would constitute a third electrical contact and a fourth electrical contact. Moreover, they are disposed in a second plane parallel to the distal end of the cartridge (see Figs. 1 and 3). 
With respect to claim 169, the device further comprises a wick 207 made from a ceramic material (see [0025]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Thorens et al. in view of Wensley et al. as applied to claims 1, 2, 18, 165-169, 178 and 179 above, and further in view of  Levitz et al. (US 2014/0224267 A1).
The body 101 of the Thorens et al. device has a top end (right side, see Fig. 1) and a bottom end, wherein the receptacle is disposed at the top end, and wherein a body longitudinal axis extends from the top end to the bottom end. However, because the body 101 is cylindrical (see Fig. 1), it does not comprise transverse axes (i.e. cross-sections) having different dimensions as recited in the claim. However, it would have been obvious to one of ordinary skill in the art to form the body 101 as a polygon (e.g. rectangle) to prevent the device from rolling when it is placed on a flat surface. Levitz et al. disclose an e-cigarette comprising a polygonal body for this very purpose (see [0031]). Naturally, if the body 101 is rectangular, the body would comprise a first body transverse axis and a second body transverse axis extending substantially perpendicular to the body longitudinal axis, wherein the first body transverse axis exceeds the second body transverse axis. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Thorens et al. in view of Wensley et al. as applied to claims 1, 2, 18, 165-169, 178 and 179 above, and further in view of Tucker et al. (US 2013/0192623 A1).
Given that the mouthpiece 211 of the modified Thorens et al. is attached to the cartridge, it would have been obvious to one of ordinary skill in the art, if not already evident, to provide the mouthpiece and the cartridge with any conventional form of complementary coupling mechanisms, That said, Tucker et al. disclose that different parts of an e-cigarette can be coupled together using a snap-fit coupling mechanism (see [0089]). In light of the disclosure of Tucker et al., it would have been obvious to one of ordinary skill in the art to secure the separable mouthpiece 211 and the cartridge of the modified Thorens et al. device together using a snap-fit coupling mechanism.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Thorens et al. in view of Wensley et al. as applied to claims 1, 2, 18, 165-169, 178 and 179 above, and further in view of Emarlou (US 2009/0095287 A1).
Thorens et al. disclose that the temperature of the heater 209 can be regulated to optimize the quality of the vapor/aerosol (see [0051]). However, Thorens et al. do not disclose how the temperature is regulated. That said, it would have been obvious to one of ordinary skill in the art to employ any conventional means of sensing, and subsequently controlling, the temperature of the heater 209. For example, Emarlou discloses a temperature sensor and a temperature regulator for respectively sensing and controlling the temperature of a heater of an e-cigarette (see [0014), wherein the temperature sensor is a resistance temperature detector (see [0012]) and the temperature regulator is a microcontroller (see [0013]). Based on the disclosure of Emarlou, it would have been obvious to one of ordinary skill in the art to detect and regulate the heater 209 of the modified Thorens et al. device using a microcontroller that calculates the temperature of the heater 209 based on its resistance. 
Allowable Subject Matter
Claims 170-177 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  
Thorens et al. disclose a smoking device, as discussed above. Furthermore, it is well-known in the art to manufacture electronic smoking devices in various constructions, including a four-piece construction in which a power source, a heater, a storage compartment, and an adaptor comprising a mouthpiece are separate units (see [0028] and [0087] of Wensley et al.). However, based on the design of the Thorens et al. device in which the heater 209 is situated between the mouthpiece and the storage compartment 203 (see Fig. 2), there is no motivation to detachably connect the mouthpiece 211 to the storage compartment 203 to arrive at the inventions recited in claims 170-177. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAUL S HYUN/Primary Examiner, Art Unit 1797